DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 5, filed 09/13/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 
Allowable Subject Matter
Claims 1-10 allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: additional prior art reference US PGPub 2013/0236768 discloses a pouch-shaped battery cell that can either have a circular structure in plane or a polygonal structure in plane with at least one side of which is curved [0039]. There is no suggestion that such a structure could be combined with the already existing pouch type case of previously applied US PGPub 2011/0274955 [0106, Figures 12 and 10] in order to come up with an exterior body having a vertex and an inner periphery of a thermal compression bonded region with a closed curve with no vertex as required by the claims. If the corners of the polygonal structure in US 2013/0236768 are interpreted to close the at least one sided curve [0039], then the closed curve would have a vertex so as to teach away from the required no vertex in the claims. 
Similarly, prior art reference US PGPub 2016/0043354 discloses a secondary battery comprising a pouch accommodating an electrode assembly [Abstract]. The pouch contains curves and vertexes [Figures 4 and 5]. However, if the curve is interpreted to be closed based on the connected edges [Figures 4 and 5], then the curve has a vertex so as to teach away from the required no vertex in the claims. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P DOMONE whose telephone number is (571)270-7582.  The examiner can normally be reached on M-F 8:00-4:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER P DOMONE/Primary Patent Examiner
 Art Unit 1725